UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1501


JOHN E. DRISCOLL, III; ROBERT E. FRAZIER; JANA M. GANTT; LAURA
D. HARRIS; KIMBERLY LANE; DEENA L. REYNOLDS,

                    Plaintiffs - Appellees,

             v.

RENEE L. MCCRAY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:16-cv-01791-GLR)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Renee L. McCray, Appellant Pro Se. Robert Harvey Hillman, SAMUEL I. WHITE PC,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Renee L. McCray seeks to appeal the district court’s order remanding this

foreclosure proceeding to the Maryland state court from which it was removed.

Generally, “[a]n order remanding a case to the State court from which it was removed is

not reviewable on appeal or otherwise.” 28 U.S.C. § 1447(d) (2012). The Supreme

Court has instructed that “§ 1447(d) must be read in pari materia with [28 U.S.C.]

§ 1447(c), so that only remands based on grounds specified in § 1447(c) are immune

from review under § 1447(d).” Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 127

(1995). Thus, “§ 1447(d) is tightly circumscribed to cover only remand orders within the

scope of . . . § 1447(c), based on (1) a district court’s lack of subject matter jurisdiction

or (2) a defect in removal other than lack of subject matter jurisdiction . . . .” Doe v.

Blair, 819 F.3d 64, 66 (4th Cir. 2016) (internal quotation marks omitted). “Whether a

district court’s remand order is reviewable under § 1447(d) is not determined by whether

the order explicitly cites § 1447(c) or not.” Borneman v. United States, 213 F.3d 819,

824 (4th Cir. 2000).

       Here, the district court remanded on the basis that it lacked subject matter

jurisdiction. Accordingly, we are without jurisdiction to review the remand order and

dismiss the appeal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED



                                             2